DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5, 11-15, and 21-25) in the reply filed on 12/01/2021 is acknowledged.

Claim Status
Claims 6-10, 16-20, and 26-30 have been canceled in the reply filed 12/01/2021.
Claims 1-5, 11-15, and 21-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 15, the term “the instructions that, when executed, cause the computing device to prioritize power to the communication device” lacks proper antecedent basis as there are no “instructions that, when executed, cause the computing device to prioritize power to the communication device” being first introduced prior to such recitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 11-15, and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharood et al. (US PGPUB 2002/0000092) in view of Golden et al. (US Patent No. 6,452,924).

As per Claim 11, Sharood et al. teach a computing device comprising (Note that, per P0242, the unit in Fig 27A can be programmed to perform all the functions of the retrofit plug in Fig 26A-26B.  With that in consideration, P0242 refers to element 2720 as a processor circuit [i.e. computing device]): one or more processors (P0242); memory (P0242) storing instructions that, when executed by the one or more processors, cause the computing device to: receive, from a security system (Note that, per P0004-0005, the disclosed system is drawn to a home monitoring and automation system which can be reasonably interpreted as a security system) located at a premises and configured to supply power to the computing device, an indication of an interruption of a supply of power to the security system (P0009, 0235, 0238); and based on receiving the indication of the interruption of the supply of power, maintain power to a communication device (P0238).

Sharood et al. do not explicitly state to cause a power switch device to disconnect power to another device.
However, Golden et al. teach a system and method for controlling bandwidth in a switched broadband network in which CPU core 230 receives CPU interrupt from power supply and system monitor block 260 via PCI bus 290. In the event of power failure or other Col 11 L 13-17).
Sharood et al. and Golden et al. are analogous art because they both disclose power failure response systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the computing device (as taught by Sharood et al.) with a power disconnection device (as taught by Golden et al.) for reliability in the event of power failure (Golden et al. Col 9 L 41-42).

As per Claim 12, the combination of Sharood et al. and Golden et al. outlined above further teaches the computing device of claim 11 (as described above), wherein the another device comprises a processor (Golden et al. Col 11 L 13-17) of an interactive security system (Note that, per Sharood et al. P0004-0005, the disclosed system is drawn to a home monitoring and automation system which can be reasonably interpreted as an interactive security system).

As per Claim 13, Sharood et al. in the combination outlined above further teach the computing device of claim 11 (as described above), wherein the interruption of the supply of power to the security system comprises an interruption of a supply of power from a primary power source (Fig 26A Element 2640 and P0238); and wherein the instructions that, when executed, cause the computing device to maintain power to the communication device comprise instructions that cause the computing device to supply power to the communication device from a backup power source (P0235).

As per Claim 14, Golden et al. in the combination outlined above further teach the computing device of claim 11 (as described above), wherein the instructions that, when executed, cause the computing device to cause the power switch device to disconnect power to the another device comprise instructions that cause the computing device to send a signal to the power switch device (Col 11 L 13-17).

As per Claim 15, the combination of Sharood et al. and Golden et al. outlined above further teaches the computing device of claim 11 (as described above), wherein the instructions that, when executed, cause the computing device to prioritize power to the communication device (Sharood et al. P0009, 0235, 0238) comprise instructions that cause the computing device to disconnect the another device from the supply of power (Golden et al. Col 11 L 13-17).

Regarding Claims 1-4, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 11-14, respectively.  Therefore, method claims 1-4 correspond to apparatus claims 11-14, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sharood et al. and Golden et al. (as applied to Claims 11-14).  

As per Claim 5, Golden et al. in the combination outlined above further teach the method of claim 1 (as described above), wherein the another device comprises a processor (Col 11 L 13-17).

Regarding Claims 21-25, the claims are drawn to the non-transitory computer-readable medium for performing the corresponding method steps claimed in Claims 1-5, respectively.  However, Sharood et al. in the combination outlined above further teach such a medium (P0057, 0090, 0242).  Therefore, claims 21-25 correspond to method claims 1-5, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sharood et al. and Golden et al. (as applied to Claims 1-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerszberg et al. (US Patent No. 7,184,428) disclose a facility management platform to monitor and view the status of a plurality of individually addressable downstream devices including, but not limited to, addressable terminals, IRG's, settops, cable modems, taps, nodes, and/or hubs at a network control center. The FMP may display problems at these downstream devices, for example, power loss, and/or may automatically notify the appropriate companies and/or personnel to correct the problem.
Carley (US PGPUB 2003/0233583) discloses A computer network management system with an embedded processor, an analog communication means and a digital interface for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685